In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-062 CV

____________________


IN RE HELMERICH & PAYNE, INC., AND 

HELMERICH & PAYNE INTERNATIONAL DRILLING CO.





Original Proceeding



MEMORANDUM OPINION 
	On February 27, 2006, Helmerich & Payne, Inc., and Helmerich & Payne
International Drilling Co. filed this petition for writ of mandamus.  We requested a response
from the real parties in interest.  On April 12, 2006, the relators notified the Court that the
underlying case settled and that they were no longer requesting mandamus relief from the
Court.
	Accordingly, the stay order entered February 27, 2006, is vacated and this original
proceeding is dismissed without reference to the merits.
	WRIT DISMISSED.
									PER CURIAM
Opinion Delivered April 27, 2006
Before McKeithen, C.J., Gaultney and Horton, JJ.